Citation Nr: 0214201	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial noncompensable rating for 
fracture residuals of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for fracture residuals 
of the right fifth metacarpal and assigned a noncompensable 
rating effective September 20, 2000.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the evidence has not shown 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints of the right fifth finger.  

2.  Throughout the period from the grant of service 
connection to the present, the evidence has not shown that 
the veteran could not move his right fifth metacarpal to 
within 2 inches of the median transverse fold of the palm.  


CONCLUSION OF LAW

For the entire rating period, the criteria for a rating in 
excess of 0 percent for fracture residuals of the right fifth 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5156, 5299-5227 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the service-connected residuals of 
compression fracture of the right fifth metacarpal are more 
severe than is reflected by the currently assigned disability 
evaluation.  The veteran asserts entitlement to compensation 
because the finger disability interferes with the performance 
of his job.  He also requests resolution of any doubt in his 
favor.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the prior standard, including whether the claim was 
well grounded, the RO informed the veteran in October 2000 
regarding the evidence needed to support his claim and the 
time limits involved.  He was also provided a toll free 
telephone number if he needed any assistance.  In December 
2000 he was informed of the impact of the VCAA on his claim.  
The veteran was scheduled for a VA orthopedic examination in 
March 2001.  In April 2001, the veteran was advised of the 
decision made on his claim, what evidence was considered, and 
what was required of him regarding the claim.  Again he was 
provided a toll free telephone number if he needed any 
assistance.  The RO informed the veteran of the decision 
process at the RO in July 2001.  He was again provided a toll 
free telephone number if he had any question whatsoever.  

By an October 2001 statement of the case (SOC) and a June 
2002 supplemental statement of the case (SSOC), the RO 
provided the veteran with information on action taken on his 
claim, the time limits and procedures for submitting 
additional evidence, and how he could contact the RO if he 
had questions including by using a toll free telephone 
number.  The veteran testified at a hearing at the RO in 
January 2002 during which he received additional information 
on adjudication of his claim, what was needed to support the 
claim, etc.  In August 2002, the RO informed the veteran that 
his case was being certified to the Board.  He was apprised 
of action and time limits for submitting additional evidence 
directly to the Board.  

Through these documents the veteran has been informed of the 
types of evidence necessary to support his claim and how it 
could be obtained, the applicable law and regulations, and 
why the decision was made.  Thus, any deficiencies in the 
communication with the veteran in October 2000, which 
included discussion of whether the claim was well grounded, 
were rectified.  Hence, the Board finds that it may consider 
the merits of the claim without prejudice to the veteran.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
itself apply the current standard of review set forth below 
in evaluating the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided both orthopedic and 
neurologic special examinations, including appropriate X-
rays, to consider his claim.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
during the hearing at the RO in January 2002.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication in any of the documentation that the veteran has 
further evidence or argument to submit which has not been 
obtained.  Consequently, the Board believes that all actions 
required by the VCAA have been undertaken and completed, and 
the veteran does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Pertinent law and regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In Fenderson the Court further held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it 
was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2001).  

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 7 (1995).  

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. Part 4, § 4.6 (2001).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. § 
3.321(b)(1) is "implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule." 
VAOPGCPREC 6-96.


Factual Background

The service medical records show that the veteran sought 
treatment after a hatch slammed down on his right hand.  The 
diagnosis was fracture of the right fifth metacarpal mid 
shaft.  

The veteran filed his initial claim for compensation in 
August 2000.  The next month he reported that the only 
treatment he had received since service had been by a private 
osteopath.  

In November 2000, the private osteopath reported that the 
veteran was having decreased motor and sensory function at 
the little finger of the right hand status post a boxer's 
type fracture that occurred while he was closing a hatch.  An 
X-ray was recommended.  

On VA orthopedic examination in March 2001, the veteran, who 
is right-handed, reported that in service he sustained an 
injury when a hatch fell causing a boxer type fracture to his 
right fifth metacarpal.  He did not remember having any 
lacerations to the remainder of the hand.  The problem was 
with the fracture itself.  It was treated with a cast.  Since 
that time, he had had some deformity in that hand with some 
depression of that fracture, a little bit of rotational 
problem with the fifth finger.  Reportedly, the fifth finger 
felt weak and sore to him and consequently he had some 
problems making a fist and with gripping and grabbing with 
that hand.  He also noted that he experienced some kind of 
generalized decreased sensation in that finger as compared to 
the other fingers.  He was able to use the hand in his work 
as an equipment operator and was able to function on the job.  
He could perform normal daily activity.  He was not wearing a 
brace, was not on any medication, and had had no surgery.  
Reportedly, weather changes bother it and aggravate it and 
heavy use causes some more soreness.

Physical examination of the right hand showed some deformity 
in the fifth metacarpal with depression of the 
metacarpophalangeal joint.  When the veteran made a fist, he 
lacked about 3 cm of getting pulps to palms over the fifth 
finger.  All the other fingers, index, long, ring and thumb, 
all function normally with normal motion of all the joints.  
The fifth finger, again, has some stiffness in the 
metacarpophalangeal joint.  He would only actively flex the 
metacarpophalangeal joint about 75 degrees, actively flex the 
PIP joint about 50 to 60 degrees, but he has a full and 
complete passive range of motion of all the joints of that 
fifth finger, so he could passively get pulps to palms, but 
when he grips and grabs he does not use that fifth finger for 
other gripping.  No abnormalities in the hand were noted.  No 
residuals of any laceration could be noted or identified.  

X-rays of the right hand in March 2001 revealed an old 
fracture deformity involving the fifth metacarpal.  No acute 
fracture was identified.  The joint spaces were preserved.  
No acute bony abnormality was apparent.  The impressions were 
old fracture deformity involving the fifth metacarpal and no 
acute bony abnormality is seen.  The diagnosis based on the 
examination was residual fracture, right fifth metacarpal.  

In January 2002 the veteran testified during a hearing at the 
RO that the service-connected finger residuals adversely 
affect his grip very much; that he had numbness in the 
finger; that he had never sought treatment such as surgical 
revision; that he had not lost time from work because of it, 
but that it was painful; and that he would report for a 
neurologic examination if scheduled.  

When the veteran had a peripheral nerve examination by VA in 
February 2002, the claims file was reviewed reflecting that 
the veteran had sustained a fracture of the right fifth 
metacarpal, mid-shaft, with dislocation due to a hatch 
slammed down on the patient in service.  The veteran was 
described as a right-handed individual who had had a fracture 
which required a cast that kept his small finger in 
extension.  The veteran reported  that within a few days it 
started "rattling".  He went to sick bay again, at which time 
they did not redo the cast, but re-splinted the cast as it 
was.  The veteran stated that since that time he had been 
unable to clench the fist completely, as the fifth digit will 
not fully close down.  He also complained of chronic pain 
that was present all the time.  This was described as "stiff 
and agonizing" affecting the medial aspect of the hand distal 
to the wrist crease on the right side.  

The veteran also complained that he had numbness involving 
the fifth digit and felt like it became "ice cold real fast".  
The veteran's work included using wrenches and involved labor 
requiring a lot of right hand movement which he has been able 
to do with some adjustments as he cannot use his pinky.  
Reportedly, at the end of the day the veteran felt a soreness 
affecting the hand that remained.  Tylenol and Aleve provided 
some relief.  The veteran was on no medications, other than 
the Tylenol and Aleve.  For things such as opening jars and 
operating certain things he attempted to use the left hand 
more than the right due to the decreased power and grasp on 
the right hand that he felt secondary to the pain.  He also 
stated that he felt that the small finger is always colder 
than the rest of the hand.  

On examination the veteran was in no apparent distress.  
Motor examination was 5/5 in all extremities with no drift 
and no orbiting except that the patient had give way weakness 
in the right hand.  Deep tendon reflexes are +2 and symmetric 
bilaterally.  The right small finger felt slightly colder 
than the rest of the hand or the other fifth digit on the 
opposite hand.  There was also limited flexion, as he could 
not fully flex it.  There also seemed to be a bone callus 
affecting the shaft of the metacarpal bone and the proximal 
interphalangeal joint of the fifth digit on the right.  There 
was no change in distribution of hair.  There was no 
discoloration of either hand.  Sensation evaluation showed 
slightly decreased sensation.  There was evidence of mildly 
decreased sensation to pinprick in the medial aspect of the 
hand on the palmar side bilaterally in both hands affecting 
the majority of the palm except in the area of the palm 
proximal to the index finger, i.e., the second digit and 
ascending proximally.  

The examiner described the findings as suggestive of a 
structural problem with a callus formation, but this was 
deferred to orthopedics.  There was no evidence suggestive of 
a neuropathy or radiculopathy being present.  The slight 
decrease in temperature found to touch may be due to 
incomplete revascularization.  There was no evidence 
suggestive of a reflex sympathetic dystrophy at this point.  
The pain that the patient complained of was most likely due 
to local factors such as callus formation and/or degenerative 
process going on due to the previous fracture, but this was 
also deferred to Orthopedics.  Also, the inability to fully 
close seemed to be most likely due to a local process, i.e. 
either a bone abnormality or a tendon abnormality or tendon 
trapping due to the previous fracture as the muscle bulk 
seems to be completely intact in all of the digits.  The 
examiner opined that the limitation of movement and pain did 
not seem to be due to a neurologic event, but rather seem to 
be due to the fracture and improper union, but again that is 
deferred to Orthopedics and/or Rheumatology.  


Analysis:  Propriety of the initial noncompensable rating for 
fracture residuals of the right fifth metacarpal.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned for fracture residuals of the right fifth 
metacarpal.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

The residuals of a fracture of the veteran's left fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule.  Diagnostic Code 
5227 provides that, for ankylosis of any finger, other than 
the thumb, index or middle finger, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5227 (2001).  There is a note at the end of Diagnostic 
Code 5227 that extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152 through 5156.  

For amputation of the little finger with metacarpal resection 
(more than one-half the bone lost), a 20 percent rating is 
assigned.  For amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, a 10 percent rating is assigned. 38 
C.F.R. § 4.71 (a), Diagnostic Code 5156 (2001). There is a 
note at the end of the section that the single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, the following rules particular to the 
disability in question are observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling. 38 C.F.R. § 4.71a (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

The veteran is in receipt of the highest schedular evaluation 
for limitation of motion of the little finger.  A higher 
rating requires extremely unfavorable ankylosis equivalent to 
amputation or actual amputation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  There has been no medical evidence of 
any ankylosis of the right fifth finger, and VA medical 
examination in March 2001 revealed only mild limitation to 
range of motion.  

The veteran complains of pain and stiffness of the finger, 
however there has been no surgery for the finger and recent 
X-rays of the right hand were reported to be normal.  Indeed, 
both VA examiners have noted the veteran's subjective 
complaints but the objective findings are not supportive of 
entitlement to a compensable disability evaluation.  

Here, the evidence does not show that there is an appropriate 
basis for assignment of a rating higher than an initial 
noncompensable rating for the service-connected fracture 
residuals of the right fifth metacarpal.  A March 2001 X-ray 
report showed that the veteran had a normal right hand except 
for the old fracture.  At the veteran's February March 2001 
VA orthopedic examination, the evidence showed that when the 
veteran made a fist, he lacked about 3 cm of getting pulps to 
palms over the fifth finger, although passive motion was full 
and complete.  In addition, all the other fingers, index, 
long, ring and thumb, all functioned normally with normal 
motion of all the joints.  Admittedly, the fifth finger 
displayed some stiffness in the metacarpophalangeal joint 
with active flexion of the metacarpophalangeal joint to about 
75 degrees, and active flexion of the PIP joint about 50 to 
60 degrees.  No other abnormalities in the hand were noted, 
however.  No residuals of any laceration could be noted or 
identified.  On neurologic examination by VA there was no 
evidence suggestive of a neuropathy or radiculopathy being 
present.  The examiner deferred to the orthopedic examination 
regarding all the veteran's symptoms.  The orthopedic 
findings do not support assignment of a compensable 
disability rating based on applicable rating criteria.  
Reviewing the neurologic examination in light of the 
orthopedic findings does not provide a basis for a favorable 
decision.  

Here, the fifth metacarpal is not ankylosed in a dictionary 
definition context.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91] (ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  Ankylosis of the service-connected 
right fifth metacarpal is not shown present here by that 
definition.  Here most importantly for rating purposes 
although the veteran has some limitation of active motion of 
the right fifth metacarpal, the other fingers and remainder 
of the hand are normal.  Further, no neurologic deficit has 
been objectively identified.  




As the evidence does not show ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, the 
veteran's finger can not be rated as amputation or 
unfavorable ankylosis such that the veteran would be entitled 
to an initial rating of 10 percent under Diagnostic Code 5227 
or Diagnostic Code 5156.  Similarly, the evidence does not 
show that the veteran is unable to move his right fifth 
metacarpal to within 2 inches of the median transverse fold 
of the palm, which would also warrant an initial 10 percent 
rating.  With the above findings, it must be determined that 
the noncompensable rating assigned for the veteran's right 
fifth finger disability was appropriate, and that the 
disorder does not warrant assignment of an initial 10 percent 
rating.

In reaching this determination regarding the veteran's right 
finger for rating, consideration has also been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim challenging the propriety of the initial 
noncompensable rating assigned for the fracture residuals of 
the right fifth metacarpal.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the initial 
rating assigned for the veteran's right finger 



disability was proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The noncompensable rating assigned for the veteran's fracture 
residuals of the right fifth metacarpal was proper and is 
maintained.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

